DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and arguments, filed 3/14/2022, have been reviewed and considered.  Claims 1, 7 and 17-18 have been amended and therefore, claims 1-20 are currently pending.  Applicant’s drawings submitted 3/14/2022 have not overcome the drawing objection of the previous Office Action because the drawings still comprise improper shading and improper line character which reduces legibility and understanding of the invention while also being insufficient for reproduction.  The terminal Disclaimer filed 3/14/2022 has been accepted and therefore the Double Patenting rejection has been overcome.  Applicant’s amendment is considered sufficient in overcoming the claim objection(s) of the previous Office Action; however, the 35 U.S.C. 112(b) rejection of independent claim 1, and thus claims 1-7, still stands.  Particularly, note that the preamble of claim 1 now recites, “A method of operating a tufting machine for forming tufted fabrics of the type comprising”.  This amended preamble makes the statutory category of claims even further unclear because the applicant is claiming a method, but only recites structure of the tufting machine.  Note that the applicant uses the phrase “of the type comprising”, thus disclosing the structure of the tufting machine, not a method of operating the tufting machine.  What method steps are shown within claims 1-7?  Accordingly, the rejection of claims 1-7 stand rejected under 35 U.S.C. 112(b).      
Applicant’s arguments, in relation to the prior art rejections using HALL (US 2017/0096757 A1), are not persuasive for the following reasons.  Within the REMARKS dated 3/14/2022, the applicant argues that HALL fails to disclose “needle plate reciprocation” and that HALL further fails to disclose the changing of the stitch gauge (i.e. lateral spacing).  The examiner respectively disagrees.  
In response to the applicant’s first argument, the examiner notes that the phrase “needle plate reciprocation” has not been further defined within the claims.  Accordingly, the needle reciprocation between the series of reed fingers of the needle plate (para 0007) can be considered “needle plate reciprocation” given its broadest reasonable interpretation.  Additionally, note that paragraph 0029 of HALL states that the needle movement is controlled by the control system 25.  Regardless, the actual claim limitation states, “a control system for controlling and synchronizing the shifter, needle drive, backing feed, gated gauge parts, and needle plate reciprocation”.  Accordingly, based on the term “for”, the control system of HALL does not have to control and synchronize the claimed components, but rather only must be capable of such control and synchronization.  In-other-words, the applicant has failed to positively define the control as performing the claimed limitations and thus the claim doesn’t even positively recite “needle plate reciprocation”. 
In response to applicant’s second argument, note that the actual relevant claim language recites, “wherein the control system provides pattern control instructions to create fabrics of different gauges from the same pattern”.  Note that the applicant is not actual reciting that fabrics of different gauges are being created from the same pattern, but rather that pattern control instructions are being provided by the control system “to” or “for” creating fabrics of different gauges from the same pattern.  The control system of HALL provides control instructions for operating components (i.e. control of backing movement and/or needle reciprocation) of the tufting machine for a single pattern at a determined or desired effective process stitch rate to form a greater number of stitches per inch (gauge) in the backing (para 0011, 0032, 0056-0057, 0061).  Accordingly, since HALL allows for the effective process stitch rate to be any desired stitch rate within a particular range (each representative of different stitch densities or “gauges”), the control system of HALL provides control instructions “to” create fabrics of different gauges from the same pattern.  Accordingly, the prior art rejections are deemed proper and still stand.  This Office Action is considered a Final Rejection.  Additionally, based on the applicant’s amendment to claim 7, claim 7 is now rejected under 35 U.S.C. 103(a) as shown below.      
       
Drawings
The drawings are objected to because at least figures 3A-3F, 4A-4F, 5A-5F, 7B-7E, 10, 11A-11B and 12-15 contain improper shading which reduces legibility and understanding of the invention.  Additionally, the character of the lines, numbers, and letter of figures 3A-3F, 4A-4F, 5A-5F, 7B-7E, 8A-8C, 10, 11A-11B and 12-15 are not sufficient for reproduction as required by MPEP 608.02 (V).  Note that photographs, including photocopies of photographs, are not permitted in utility applications unless they are the only practicable medium for illustrating the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which statutory category the applicant is trying to claim.  The applicant’s preamble states “A method of operating a tufting machine for forming tufted fabrics of the type comprising”.  However, the applicant is claiming the structure of the tufting machine based on the recitation, “of the type comprising”, not a method of operating the tufting machine.  The applicant seems to be claiming a method void of method steps.  What are the definitive method steps of operating a tufting machine as disclosed within claims 1-7?  Is the providing of control instructions to be considered a method step?  Note that the applicant doesn’t actually claim the production of fabrics of different gauges from the same pattern based on the current claim language. 
Any remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from one of the above rejected claims.  Note that claims 2-7 are also claiming structure of the tufting machine, not method steps of using thus further creating confusion regarding the applicant’s desired statutory category.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL (US 2017/0096757 A1).
Regarding claim 1, HALL discloses operating a tufting machine (10) for forming tufted fabrics comprising: at least one needle bar (35; fig. 2) having a series of needles (36; fig. 3A) mounted transversely across the width of the tufting machine (fig. 3A); a yarn feed mechanism (27; fig. 2) for feeding a series of yarns to said needles (para 0035), the yarns being carried by said needles (para 0035); a needle drive for reciprocating the yarn carrying needles through a backing material (para 0033); backing feed rolls (28) for feeding the backing material through a tufting zone of the tufting machine (para 0029); a shifter (40) to move at least one of the backing fabric or needles laterally with respect to the other (para 0034); a series of gated gauge parts (30) (32) (note “gated” loopers 70; figures 5B, 8A, 8B; para 0049) mounted below the tufting zone (para 0038) in a position to engage yarns carried by needles of said at least one needle bar as the needles are reciprocated into the backing material to form tufts of yarns in the backing material (para 0038); a control system (25; fig. 1) for controlling and synchronizing the shifter, needle drive, backing feed, gated gauge parts, and needle plate reciprocation (para 0029) (please refer to Response section above), wherein the control system provides pattern control instructions to create fabrics of different gauges from the same pattern (para 0032, 0056, 0061, 0011) (please refer to Response section above).
Regarding claim 2, HALL discloses the yarn feed mechanism (27) being a single end yarn feed (Fig. 2, 3A) (para 0009).
Regarding claim 3, HALL discloses the shifter being adapted to move the backing feed rolls laterally (para 0034).
Regarding claim 4, HALL discloses the gated gauge parts being pneumatically operated (para 0049).
Regarding claim 5, HALL discloses the shifter being adapted to move the needles laterally (para 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0096757 A1) in view of KAJU (US 5,461,996).
HALL discloses the operation of a tufting machine as discussed above.  However, HALL fails to explicitly disclose the needles being independently controlled for selective penetration of the backing material.  KAJU teaches a tufting machine wherein the needles are independently controlled (ICN) for selective penetration of the backing material in order to control tufting density and design (col. 6, lines 8-11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the needles of HALL with the ability to be independently controlled, in light of the teachings of KAJU, in order to better control tufting density and design.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0096757 A1) in view of KILGORE (US 7,222,576 B2).
HALL discloses a tufting machine as discussed above.  However, HALL fails to disclose or specifically state that the gated gauge pats have “shortened” necks so that yarns are cut within 0.25 inches from their yarn pickup location.  As stated within paragraph 0053 of the present application, US 7,222,576 (KILGORE) discloses the preferred gated hook assembly of the present application (note that no mention is made of the “shortened necks” within the originally filed disclosure besides the claim itself).  Accordingly, the gated gauge parts of KILGORE are assumed to have “shortened” necks, as claimed, so that yarns are fully capable of being cut within 0.25 inches form their yarn pickup location.  Note that the gated gauge parts of KILGORE are for the purpose of enabling both cut pile and loop pile tufts to be placed in the same row of stitches.  Accordingly, it would have bene obvious to a person with ordinary skill in the art at the time the invention was made to have incorporated the gated gauge parts of KILGORE into the tufting machine of HALL, in light of the teachings of KILGORE, in order to provide both cut pile and loop pile tufts within the same row of stitching.  For future reference note that determining a size of the neck of a gated gauge part would only involve routine skill in the art in order to produce a desired tuft and thus would not be patentably distinguishable.        

Allowable Subject Matter
Claims 8-20 are allowed.  Independent claim 8 is considered allowable subject matter because the prior art fails to disclose “specifying a second gauge for tufting the pattern; mapping the location of yarn carrying needles at the second gauge to the pattern at the first gauge; selecting yarns to tuft at the second gauge based upon said mapping”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732